 CARTER PUBLICATIONS, INC.599The Respondent's illegal activities,for instance,interrogating employees re-garding their union membership and activities;announcing a wage increase tothe employees when an outstanding question of representation was pending; re-questing employees to resign from the Union;and threatening to close the plantor to subject employees to other economic reprisalsif the Unionorganized them(almost immediately after the Union had requestedthe Respondentto bargain)clearly indicates a purpose to defeat self-organization of its employees. I amconvinced that the unfair labor practices committed by the Respondent arepotentially related to other labor practices proscribedby the Act,and that thedanger of their commission in the future is to be anticipated from the Re-spondent's conduct in the past.The preventive purposesof the Act will bethwartedunless the remedy recommended is coextensive with the threat.Accordingly,in order to make effective the interdependent guarantees of Section7 and thus effectuate the policiesof the Act, I willrecommend that the Re-spondent cease and desist from in any manner-infringing upon the rights oremployees guaranteed by the Act .2'Upon thebasis of the foregoing and upon the entire record in the case, theundersigned makes the following :CONCLusIIONs OF LAW1.Bus, Sales, Truck Drivers,Warehousemen and Helpers Local Union No.637, Affiliated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL, is a labor organization within themeaning of Section 2 (5) of the Act.2.By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.4.Respondent has not refused to bargain within the meaning of Section 8(a) (5) of the Act.[Recommendations omitted from publication in this volume.]-May Department Stores v. N. L. R. B.,326 U. S. 376;Premier WorstedHills,85NLRB 985.CARTERPUBLICATIONS,INC.andINTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS, WAREHOUSEMEN&HELPERS OF AMERICA,AFL,PETITIONER.Case No. 16-RC-990.Aisgwit 13, 19592Decision and OrderUpon a petitiondulyfiled under Section 9 (c) of the National LaborRelationsAct, ahearing was held before H. Carnie Russell,hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.100 NLRB No. 98. 600DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the- Act, the Boardhas delegated its power in connection with this case to a three-memberpanel [MembersHouston, Murdock, and Styles].Upon the entire record inthis case, the Board finds :1.The Employeris engaged in commercewithin themeaning ofthe Act.2.Thelabor organizationinvolvedclaims to represent employeesof the Employer.3.No question affectingcommerce exists concerningthe representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitionerrequestsa unit consistingof personswho procurenewspapers from the Employer, publisher of the Forth Worth, Texas,Star-Telegram, and distribute them to carrier boys for delivery to thehomes of subscribers.The Employer contends that the petitionshould be dismissed because thesepersons,herein calleddealers, arenot its employees but are independent contractors.The Employer conceded that before December 1944 all the dealerswere salaried employees, and were on its payroll as districtmanagers.Beginning with that date, however, the Employer initiated a programfor the conversion of the district managers to dealers.This result wasnot accomplished for all the district managers at one time, but gradu-ally over the ensuing years on an individual basis, so that at the timeof the hearing there were four district managers serving the Employ-er's fringe areas still on its payroll as salaried employees.Althoughthe facts respecting the transformation of the districtmanagers todealers are substantially undisputed, the Petitioner, contrary to theEmployer, contends that the dealers have retained their former statusas employees and have not become independent contractors.No written agreement exists between the Employer and any of itsdealers defining the terms and conditions of their relationship.Thereappear, however, to be oral agreements between these parties arrivedat through discussions between the individual dealers and the Em-ployer's representatives.While these discussions were sometimes in-formal and on occasion merely an announcement to a districtmanagerthat he would in the future operate as a dealer under the Employer'snew plan,i there was a general understanding on the part of the districtmanagers as to the substantial aspects of the dealership plan beforethey elected to operate under it.The understanding by the dealers as to the change in their relation-ship to the Employer is clearly exemplified by the following excerpt1Thus, one dealer who had been a district manager upon entering military service, uponhis return was briefly informed as to his new status as a dealer.He testified that he hadlearned from his associates about the new arrangement,and knew the details without beingspecifically told about them by the Employer. CARTER PUBLICATIONS, INC.601from a letter dated January 13, 1950, to the Employer, signed by 22of the 24 dealers :The relationship between management and dealer is, as you know,somewhat different from that existing between management andemployee and for reasons which are mutually beneficial.How-ever, we would like to affirm that our status as Dealers does notpreclude the continuation of loyalty and duty to the Star-Tele-gram that characterized our service when we were salariedemployees.As distinguished from conditions which obtained while they weredistrict managers, dealers are not listed on the Employer's payroll, donot receive salaries, social security payments and income taxes are notwithheld from their earnings, they are not covered by workmen's com-pensation insurance carried by the Employer, and they do not receivecertain employee benefits such as vacations or insurance. Instead ofsalaries, dealers' earnings are the difference between the prices paid bythem to the Employer for newspapers, and the resale price for thiscommodity charged to subscribers, less the operating expenses borneby the dealers incident to their operations.The Employer deter-mines the prices charged the dealers and the rates to subscribers, aswell as the prices charged by the dealers to the carrier boys for thenewspapers they deliver 2The Employer determines the boundariesof each dealer's area, and does not permit dealers to conduct businessoutside their assigned areas.The Employer may also change theseboundaries, but dealers may accept or reject additional territory of-fered to them.Dealerships are not for a specific term, and apparentlyare terminable or may be surrendered at will by the Employer or thedealers.As in the past, dealers pick up their papers at the Employer'spremises, using their own mode of transportation which is neitherfurnished nor prescribed by the Employer, and which is maintainedby the dealers at their own expense.While under the old arrange-ment the district managers had also furnished and maintained theirown vehicles, they had received partial reimbursement for such ex-pense.The dealers need not themselves pick up their papers, butmay freely select their agents for this function.The Employer re-quires only that the dealers or their agents be at the delivery dock atscheduled times to receive the papers, and as a means for procuringcompliance with this requirement had the dealers sign in the time whenthey report.Occasional failures by the dealers to sign in have resultedin written or verbal requests from the Employer's circulation depart-ment to comply with this procedure, but no penalties or disciplinarymeasures have been invoked therefor.2 The earnings of carrier boys are the difference between the prices charged them fornewspapers and the resale price to subscribers. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarrier boys, as in the past, are parties to an independent-contractorrelationship with the dealers, and are neither employees of nor haveany contractual relationship with the Employer.They are hired anddischarged exclusively by the dealers, and all financial transactionsbetween them are handled without participation by the Employer.3Whereas formerly the Employer reserved the right to reject carriershired by the district managers, the Employer presently retains noauthority with respect to their selection or discharge, or the mannerin which they should perform their duties.At certain times each day, after morning and evening delivery ofnewspapers have been completed, the dealers are required to checkwith the Employer by telephone to receive complaints turned in bysubscribers concerning deliveries.The Employer expects the dealersto contact it from their particular delivery areas to expedite the han-dling of these complaints. Otherwise, the Employer makes no demandsas to where or how the dealers should spend their time, or whether theyshould personally conduct their delivery operations. In fact it isimmaterial to the Employer whether the dealers select substitutes todo their work while they engage in other businesses or activities,4 andno approval in the selection of these substitutes is required by theEmployer.This practice extends to the selection by the dealers ofsubstitutes during their vacations, and differs from the conditionprevailing when they were district managers whereby approval ofthese substitutes was required by the Employer.In addition to performing their delivery operations, the dealersare expected by the Employer to maintain high subscription levels,and for this purpose the Employer encourages the procurement ofnew business by conducting occasional group meetings with the dealers,and by organizing subscription campaigns by the dealers and carrierboys.No compulsion is applied to the dealers, however, to attendthese meetings, and no methods are prescribed for adherence by thedealers or carrier boys in soliciting new business.The dealers, more-over, are free to abstain from participating in campaigns.While the Employer demands competent performance from thedealers in the conduct of their operations, and claims the right tocancel dealerships for incompetence, the dealers, as noted above, arenot restricted in the choice of methods or means of accomplishinga Under the district manager plan,the Employer prepared the monthly bills to the car-rier boys for the district managers.Now the dealers bill the carrier boys themselves.Underthe old plan,the district managers were required to obtain cash security from the carrierboys which was deposited with the Employer.Now the dealers deposit these funds in abank.Collection losses are borne by the dealers or carriers,and all damages caused to theproperty of subscribers in delivery of papers are the responsibility of the dealers and car-rier boys.4 The Employer does object to the conduct of outside activities by the dealers or carrierboys in the course of delivery of papers to subscribers,such as delivery of political announce-ments together with the papers. CARTER PUBLICATIONS,INC.603their work.There are occasional inspections by the Employer's rep-resentatives to see that delivery of newspapers is made ina suitablemanner, andthere have been complaints by the Employer to dealerswhere faulty deliveries have been detected or brought to the attentionof the Employer by subscribers.These complaints, having beentransmitted to the dealers by the Employer, have been left to thedealers'discretion for satisfactory adjustment.Althoughsuggestionsand advice are offered by the Employer's circulation department bypersons who had formerly supervised the districtmanagers,the deal-ers have the final word as to their acceptance or rejection.There havebeen a few instances when dealers were told by a former supervisorto take certain actions which the dealers involved may have regardedas orders concerning which they had no alternative except to comply,5but these incidents do not sufficiently controvert the clear and explicittestimony by the Employer's circulation director and vice president,who is directly over the circulation department supervisors, that theyhave no authority to change the Employer's policy regarding the deal-ers' freedom of action.In determining the existence of an employee or independent con-tractor relationship, no single factor is controlling.It is well settled,however, that the most essential element in an employee relationship,as distinguished from independent contractorship, is the right of theemployer to direct and control the manner in which the employee'swork shall be performed, that is, the right to-determine not merelythe result but the methods andmeansby which such result is to beaccomplished!,We are satisfied that the Employer doesnot possesssufficient authority to control the methods and means by which thedealers may accomplish their work to indicate that they are employees.On the other hand, the Employer's lack of control over their activities,coupled with the numerous entrepreneurial aspects of the relationshipdescribed above, demonstrates that the dealers are independent con-tractors.7Accordingly, we shall grant the Employer's motion todismiss the petition s5 On one occasiona supervisor demandedthat a dealerdeliver a paper to a subscriber,although the dealer protestedthat the subscriber was not in his territory;another dealerwas directed to satisfy nondeliverycomplaints at a time when he feltthathe should bewith his carrier boys ; a dealerwas asked to eliminate a car route for a carrier boy, and hecompliedwith this request althoughhe would not have done so if he had felt free to exer-cise his ownjudgment ; a dealer was once requested to stay ondutylaterthan his normalquitting time to performa certainduty ; and adealer was directed to clean up waste papersand wiresleft on a street corner after distribution of newspapers by the dealer to thecarrier boys.° CtitirenNewsCompany, Inc.,97 NLRB 428.The Times Herald Printing Company,94 NLRB 1785.°At thehearing the Petitionerindicated thatitwas willing to represent in a unit to-gether withthe dealersother employeesin the Employer's circulation department if theBoardwere toinclude these employees in the unit.It is evident,however,that the Peti.tioner'swillingness to representthese employees is dependent upon a finding that thedealers are employees. 604DECISIONS .OF NATIONAL LABOR RELATIONS BOARDOrderUpon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition filed herein be, and it hereby is, dismissed.W. SHANHOUSE SONS,INC.andUNITED GARMENT WORKERS OFAMERIC.1,AFL,PETITIONERW. SHANHbuSE SONS,INC.andAMALGAMATEDCLOTHING WORKERS OFAMERICA, CIO,PETITIONER.CasesNos. 15-RC-6277 and 15-RC-649.August 13, 1952Second Supplemental Decision and OrderOn April 1, 1952, pursuant to the Board's Decision and Direction ofElection," an election by secret ballot was conducted under the directionand supervision of the Regional Director for the Fifteenth Region.On May 23,1952, the Board issued a Supplemental Decision and Direc-tion 2 in which it overruled the challenge to a ballot which was sufficientto affect the results of the election, and directed that the ballot beopened and counted.On June 2, 1952, the Regional Director, afteropening and counting the challenged ballot, furnished the parties witha revised tally of ballots which showed the following election results :OriginalChallengedFinalTallyCountedTallyApproximate number of eligible voters----------- 7777Void Ballots-----------------------------------000Votescast for AmalgamatedClothing Workers ofAmerica, CIO--------------------------------86086Votes cast for United GarmentWorkers ofAmerica, AFL--------------------------------000Votescast against participating labor organiza-tions ----------------------------------------35136Valid votes counted-----------------------------71172Unopened challenged ballot----------------------10On June 10, 1952, the Regional Director notified the parties by tele-gram that, in view of these election results, a runoff election was re-quired under Section 102.62 of Board Rules and Regulations.OnJune 14,1952, the Employer filed with the Board motions in oppositionto runoff election and for oral argument.Neither of the unionsiNot reported.2 99 NLRB 267.100 NLRB No. 96.-